UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7248


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARRY CHIN, a/k/a Dallas,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:94-cr-00361-1)


Submitted:    December 17, 2009            Decided:   December 29, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Chin, Appellant Pro Se. Lawrence Joseph Leiser, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Chin seeks to appeal the district court’s order

denying his petition for an evidentiary hearing.                           The order is

not    appealable      unless      a    circuit      justice      or    judge    issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).                  A

certificate       of       appealability           will     not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    § 2253(c)(2)           (2006).        A    prisoner     satisfies        this

standard   by     demonstrating          that      reasonable     jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have    independently           reviewed     the     record   and

conclude       that    Chin       has    not       made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court     and    argument         would    not   aid    the    decisional

process.

                                                                                 DISMISSED




                                               2